Exhibit 10.10

 

MORGAN STANLEY

 

EQUITY INCENTIVE COMPENSATION PLAN

 

[FISCAL YEAR] DISCRETIONARY RETENTION

AWARDS

 

MANAGEMENT COMMITTEE



--------------------------------------------------------------------------------

TABLE OF CONTENTS FOR AWARD CERTIFICATE

 

1.    Stock units generally    3 2.    Vesting schedule and conversion    3 3.
   Special provision for certain employees    3 4.    Dividend equivalent
payments    4 5.    Death, Disability and Full Career Retirement    4 6.   
Change in Control and Change in Ownership    5 7.    Cancellation of awards
under certain circumstances    5 8.    Tax and other withholding obligations   
7 9.    Satisfaction of obligations    8 10.    Nontransferability    8 11.   
Designation of a beneficiary    8 12.    Ownership and possession    9 13.   
Securities law compliance matters    9 14.    Compliance with laws and
regulation    10 15.    No entitlements    10 16.    Consents under local law   
11 17.    Award modification    11 18.    Severability    11 19.    Governing
law    11 20.    Defined terms    12



--------------------------------------------------------------------------------

MORGAN STANLEY

 

MANAGEMENT COMMITTEE

AWARD CERTIFICATE FOR DISCRETIONARY RETENTION AWARD

OF STOCK UNITS

FISCAL YEAR [            ]

 

Morgan Stanley has awarded you retention stock units as your discretionary
long-term incentive compensation for services provided during Fiscal Year
[            ] and as an incentive for you to continue to remain in Employment
and provide services to the Firm, as provided in this Award Certificate. This
Award Certificate sets forth the general terms and conditions of your Fiscal
Year [            ] award. The number of stock units in your award has been
communicated to you independently.

 

If you are employed outside the United States, you will also receive an
“International Supplement” that contains supplemental terms and conditions for
your Fiscal Year [            ] award. This Award Certificate should be read in
conjunction with the International Supplement, if applicable, in order for you
to understand the terms and conditions of your award.

 

Your award is made pursuant to the EICP. References to “stock units” in this
Award Certificate mean only those stock units included in your Fiscal Year
[            ] award, and the terms and conditions herein only apply to such
award. If you receive any other award under the EICP or another equity
compensation plan, it will be governed by the terms and conditions of the
applicable award documentation, which may be different from those herein.

 

The purpose of the award is, among other things, to align your interests with
the interests of the Firm, to reward you for your continued employment and
service to the Firm in the future, to protect the Firm’s interests in
non-public, confidential and/or proprietary information, products, trade
secrets, customer relationships, and other legitimate business interests, and to
ensure orderly transition of responsibilities. In view of these purposes, you
will earn each portion of your Fiscal Year [            ] award only if you do
not engage in any activity that is a cancellation event set forth in Section 7
below. Therefore, even if your award has vested, you will have no right to your
award if a cancellation event occurs. You will be required to provide Morgan
Stanley with such written certification or other evidence as Morgan Stanley
deems appropriate, from time to time in its sole discretion, to confirm that no
cancellation event has occurred. If you fail to provide such certification or
evidence, Morgan Stanley may cancel your award.

 

Capitalized terms used in this Award Certificate that are not defined in the
text have the meanings set forth in Section 20 below, or in the EICP.

 

2



--------------------------------------------------------------------------------

1. Stock units generally.

 

Each of your stock units corresponds to one share of Morgan Stanley common
stock. A stock unit constitutes an unsecured promise of Morgan Stanley to pay
you one share of Morgan Stanley common stock on the conversion date for the
stock unit. As the holder of stock units, you have only the rights of a general
unsecured creditor of Morgan Stanley. You will not be a stockholder with respect
to the shares of Morgan Stanley common stock underlying your stock units unless
and until your stock units convert to shares.

 

2. Vesting schedule and conversion.

 

(a) Vesting schedule. Your stock units will vest according to the following
schedule: (i) 50% of your stock units will vest on the First Scheduled Vesting
Date, and (ii) the remaining 50% of your stock units will vest on the Second
Scheduled Vesting Date.1 Any fractional stock units resulting from the
application of the vesting schedule will be aggregated and will vest on the
First Scheduled Vesting Date. The special vesting terms set forth in Sections 5
and 6 of this Award Certificate apply (i) if your Employment terminates by
reason of your death or Disability, (ii) upon your Full Career Retirement, or
(iii) upon a Change in Control or a Change in Ownership. Vested stock units are
subject to the cancellation and withholding provisions set forth in this Award
Certificate.

 

(b) Conversion. Except as otherwise provided in this Award Certificate, each of
your vested stock units will convert to one share of Morgan Stanley common stock
on the Scheduled Conversion Date.2

 

The shares delivered upon conversion of stock units will not be subject to any
transfer restrictions, other than those that may arise under the securities laws
or the Firm’s employee trading policy, or to cancellation under the
circumstances set forth in Section 7.

 

3. Special provision for certain employees.

 

Notwithstanding the other provisions of this Award Certificate, the conversion
of your vested stock units into Morgan Stanley common stock will be deferred if,
at the time scheduled for conversion (whether on the Scheduled Conversion Date
or some other time), Morgan Stanley considers you to be one of its executive
officers and your compensation may not be fully deductible by virtue of
Section 162(m) of the Internal Revenue Code. This deferral will continue until
Morgan Stanley no longer

 

--------------------------------------------------------------------------------

1 The vesting schedule presented in this form of Award Certificate is
indicative. The vesting schedule applicable to awards may vary.

 

2 The conversion schedule presented in this form of Award Certificate is
indicative. The conversion schedule applicable to awards may vary.

 

3



--------------------------------------------------------------------------------

considers you to be an executive officer or such earlier date as the Chairman
may determine if, in his sole discretion, an earlier payment is likely to be
deductible to the Firm.

 

4. Dividend equivalent payments.

 

Until your stock units convert to shares, if Morgan Stanley pays a dividend on
its common stock, you will be paid a dividend equivalent for your vested and
unvested stock units. No dividend equivalents will be paid to you, however, on
any canceled stock units. Regular dividends will be paid on the shares of Morgan
Stanley common stock following conversion of your stock units.

 

Morgan Stanley may pay dividend equivalents in shares of Morgan Stanley common
stock, in cash, in additional stock units or in a combination of any of these.
Morgan Stanley will decide on the form of payment, and may make these amounts
subject to deferral, vesting or restrictions on transfer. Because dividend
equivalent payments are considered part of your compensation for income tax
purposes, they will be subject to applicable tax and other withholding
obligations.

 

5. Death, Disability and Full Career Retirement.

 

The following special vesting and payment terms apply to your stock units:

 

(a) Death during Employment. If your Employment terminates due to death, all of
your unvested stock units will immediately vest. Your stock units will convert
to shares of Morgan Stanley common stock as soon as administratively practicable
after Morgan Stanley receives appropriate notice of your death and such shares
will be delivered to the beneficiary you have designated pursuant to Section 11
or the legal representative of your estate, as applicable.

 

(b) Death after termination of Employment. If you die after the termination of
your Employment, but prior to the Scheduled Conversion Date, your stock units
will convert to shares of Morgan Stanley common stock as soon as
administratively practicable after Morgan Stanley receives appropriate notice of
your death, and such shares will be delivered to the beneficiary you have
designated pursuant to Section 11 or the legal representative of your estate, as
applicable.

 

(c) Disability. If your Employment terminates due to Disability, all of your
unvested stock units will immediately vest. All of your stock units will convert
to Morgan Stanley common stock on the Scheduled Conversion Date. The
cancellation and withholding provisions set forth in this Award Certificate will
continue to apply until your stock units convert to shares of Morgan Stanley
common stock.

 

4



--------------------------------------------------------------------------------

(d) Full Career Retirement. If your Employment terminates in a Full Career
Retirement, then subject to Section 7 below:

 

(1) All of your unvested stock units will vest as of the termination of your
Employment.

 

(2) All of your vested stock units will convert to Morgan Stanley common stock
on the Scheduled Conversion Date. The cancellation and withholding provisions
set forth in this Award Certificate will continue to apply until your stock
units convert to Morgan Stanley common stock.

 

6. Change in Control and Change in Ownership.

 

If there is a Change in Control or a Change in Ownership, all of your stock
units will immediately vest.

 

If the Change in Control is not also a Change in Ownership, your stock units
will convert to shares of Morgan Stanley common stock on the Scheduled
Conversion Date. The cancellation and withholding provisions set forth in this
Award Certificate will remain in effect as provided herein.

 

Your stock units will convert to shares of Morgan Stanley common stock as soon
as administratively practicable after a Change in Ownership. The cancellation
provisions set forth in Section 7 will no longer apply after a Change in
Ownership.

 

7. Cancellation of awards under certain circumstances.

 

The cancellation events set forth in this Section 7 are designed, among other
things, to protect the Firm’s interests in non-public, confidential and/or
proprietary information, products, trade secrets, customer relationships, and
other legitimate business interests, and to ensure an orderly transition of
responsibilities. This Section 7 shall apply notwithstanding any other terms of
this Award Certificate (except where sections in this Award Certificate
specifically provide that the cancellation events set forth in this Section 7 no
longer apply).

 

Your stock units, even if vested, are not earned until the Scheduled Conversion
Date, and will be terminated and canceled prior to the Scheduled Conversion Date
in any of the following circumstances:

 

(a) Competition. If you engage in Competition either during your Employment or
prior to the first anniversary of the voluntary termination of your Employment,
the following shall apply:

 

(1) If your Competition occurs before the Second Scheduled Vesting Date, then
all of your stock units will terminate and be canceled immediately.

 

5



--------------------------------------------------------------------------------

(2) If your Competition occurs on or after the Second Scheduled Vesting Date but
before the first anniversary of the Second Scheduled Vesting Date, then:

 

(i) 50% of your stock units will terminate and be canceled immediately; and

 

(ii) (a) The remaining 50% of your stock units will remain outstanding and will
continue to be subject to all the other terms and conditions set forth in this
Award Certificate and will convert to Morgan Stanley common stock on the
Scheduled Conversion Date, and (b) the cancellation provisions of Section 7(c)
and the withholding provisions set forth in this Award Certificate will continue
to apply to the remaining 50% of your stock units until the Scheduled Conversion
Date.

 

(3) If your Competition occurs on or after the first anniversary of the Second
Scheduled Vesting Date, then:

 

(i) All of your stock units will remain outstanding and will continue to be
subject to all the other terms and conditions set forth in this Award
Certificate and will convert to Morgan Stanley common stock on the Scheduled
Conversion Date; and

 

(ii) The cancellation provisions of Section 7(c) and the withholding provisions
set forth in this Award Certificate will continue to apply to your stock units
until the Scheduled Conversion Date.

 

(b) Competition following a Change in Control. If any portion of your award
vests before the Second Scheduled Vesting Date as the result of a Change in
Control that is not also a Change in Ownership, then this clause shall apply in
lieu of the foregoing Section 7(a).

 

(1) If the Change in Control occurs before the First Scheduled Vesting Date and
you engage in Competition (either during your Employment or following the
voluntary termination of your Employment) during the one-year period ending on
the first anniversary of the date of the Change in Control, all of your stock
units will terminate and be canceled immediately.

 

(2) If the Change in Control occurs on or after the First Scheduled Vesting Date
but before the Second Scheduled Vesting Date and you engage in Competition
(either during your Employment or following the voluntary termination of your
Employment) during the one year period ending on the first anniversary of the
date of the Change in Control, the following shall apply:

 

(i) If your Competition occurs before the Second Scheduled Vesting Date, all of
your stock units will terminate and be canceled immediately; and

 

(ii) If your Competition occurs on or after the Second Scheduled Vesting Date,
(a) only those stock units that vested as a result of the Change in Control will
terminate and be canceled immediately and (b) all of your stock units that
vested on the First Scheduled Vesting Date

 

6



--------------------------------------------------------------------------------

will remain outstanding and will continue to be subject to all the other terms
and conditions set forth in this Award Certificate, including the cancellation
provisions of Section 7(c) and the withholding provisions set forth in this
Award Certificate.

 

(c) Other Events. If any of the following events occur at any time before the
Scheduled Conversion Date, all of your stock units (whether or not vested) will
terminate and be canceled immediately:

 

(1) Your Employment is terminated for Cause;

 

(2) Following the termination of your Employment, the Firm determines that your
Employment could have been terminated for Cause (for these purposes, “Cause”
will be determined without giving consideration to any “cure” period included in
the definition of “Cause”);

 

(3) You disclose Proprietary Information to any unauthorized person outside the
Firm, or use or attempt to use Proprietary Information other than in connection
with the business of the Firm, where such disclosure, use or attempt to use may
be adverse to the interests of the Firm; or you fail to comply with your
obligations (either during or after your Employment) under the Firm’s Code of
Conduct (and any applicable supplements) or otherwise existing between you and
the Firm, relating to an assignment of rights in Proprietary Information;

 

(4) You engage in a Wrongful Solicitation;

 

(5) You make any Unauthorized Comments; or

 

(6) You resign from your Employment without having provided the Firm written
notice at least 30 days prior to the termination of your Employment.

 

8. Tax and other withholding obligations.

 

Pursuant to rules and procedures that Morgan Stanley establishes, you may elect
to satisfy the tax or other withholding obligation arising upon conversion of
your stock units by having Morgan Stanley withhold shares of Morgan Stanley
common stock or by tendering shares of Morgan Stanley common stock, in each case
in an amount sufficient to satisfy the tax or other withholding obligations.
Shares withheld or tendered will be valued using the fair market value of Morgan
Stanley common stock on the date your stock units convert using a valuation
methodology established by Morgan Stanley.

 

Morgan Stanley may limit the amount of shares that you may have withheld or that
you may tender in order to comply with applicable accounting standards or the
Firm’s policies in effect from time to time.

 

7



--------------------------------------------------------------------------------

9. Satisfaction of obligations.

 

Notwithstanding any other provision of this Award Certificate, Morgan Stanley
may, in its sole discretion, take various actions affecting your stock units in
order to collect amounts sufficient to satisfy any obligation that you owe to
the Firm and any tax or other withholding obligations. These actions include the
following:

 

(a) Upon conversion of stock units, including any accelerated conversion
pursuant to Sections 5 or 6 above, Morgan Stanley may withhold a number of
shares sufficient to satisfy any obligation that you owe to the Firm and any tax
or other withholding obligations. The Firm shall determine the number of shares
to be withheld by dividing the dollar value of your obligation to the Firm and
any tax or other withholding obligations by the fair market value of Morgan
Stanley common stock on the date of conversion.

 

(b) Morgan Stanley may withhold the payment of dividend equivalents on your
stock units, or subject dividend equivalents to deferral, vesting conditions or
restrictions on transfer, on such terms as it considers appropriate, to ensure
satisfaction of any obligation that you owe the Firm or any tax or other
withholding obligations.

 

(c) Morgan Stanley’s determination of the amount that you owe the Firm shall be
conclusive. The fair market value of Morgan Stanley common stock for purposes of
the foregoing provisions shall be determined using a valuation methodology
established by Morgan Stanley.

 

10. Nontransferability.

 

You may not sell, pledge, hypothecate, assign or otherwise transfer your stock
units, other than as provided in Section 11 (which allows you to designate a
beneficiary or beneficiaries in the event of your death) or by will or the laws
of descent and distribution. This prohibition includes any assignment or other
transfer that purports to occur by operation of law or otherwise. During your
lifetime, payments relating to the stock units will be made only to you.

 

Your personal representatives, heirs, legatees, beneficiaries, successors and
assigns, and those of Morgan Stanley, shall all be bound by, and shall benefit
from, the terms and conditions of your award.

 

11. Designation of a beneficiary.

 

You may make a written designation of beneficiary or beneficiaries to receive
all or part of the shares to be paid under this Award Certificate in the event
of your death. To make a beneficiary designation, you must complete and file the
form attached hereto as Appendix A with the Executive Compensation Department.

 

Any shares that become payable upon your death, and as to which a designation of
beneficiary is not in effect, will be distributed to your estate.

 

8



--------------------------------------------------------------------------------

If you previously filed a designation of beneficiary form for your EICP awards
with the Executive Compensation Department, such form will also apply to the
stock units granted pursuant to this award. You may replace or revoke your
beneficiary designation at any time. If there is any question as to the legal
right of any beneficiary to receive shares under this award, Morgan Stanley may
determine in its sole discretion to deliver the shares in question to your
estate. Morgan Stanley’s determination shall be binding and conclusive on all
persons and it will have no further liability to anyone with respect to such
shares.

 

12. Ownership and possession.

 

(a) Generally. Generally, you will not have any rights as a stockholder in the
shares of Morgan Stanley common stock corresponding to your stock units prior to
conversion of your stock units.

 

Prior to conversion of your stock units, however, you will receive dividend
equivalent payments, as set forth in Section 4 of this Award Certificate. In
addition, if Morgan Stanley contributes shares of Morgan Stanley common stock
corresponding to your stock units to a grantor trust it has established, you may
be permitted to direct the trustee how to vote the shares in the trust
corresponding to your stock units. Voting rights, if any, are governed by the
terms of the grantor trust and may be amended by Morgan Stanley, in its sole
discretion, at any time. Morgan Stanley is under no obligation to contribute
shares corresponding to stock units to a trust. If Morgan Stanley elects not to
contribute shares corresponding to your stock units to a trust, you will not
have voting rights with respect to shares corresponding to your stock units
until they convert to shares.

 

(b) Following conversion. Following conversion of your stock units you will be
the beneficial owner of the net shares issued to you, and you will be entitled
to all rights of ownership, including voting rights and the right to receive
cash or stock dividends or other distributions paid on the shares.

 

(c) Custody of shares. Morgan Stanley may maintain possession of the shares
subject to your award until such time as your shares are no longer subject to
restrictions on transfer.

 

13. Securities law compliance matters.

 

Morgan Stanley may affix a legend to the stock certificates representing shares
of Morgan Stanley common stock issued upon conversion of your stock units (and
any stock certificates that may subsequently be issued in substitution for the
original certificates). The legend will read substantially as follows:

 

THE SHARES REPRESENTED BY THIS STOCK CERTIFICATE WERE ISSUED PURSUANT TO MORGAN
STANLEY’S 1995 EQUITY INCENTIVE COMPENSATION PLAN AND ARE SUBJECT TO THE TERMS
AND CONDITIONS THEREOF AND

 

9



--------------------------------------------------------------------------------

OF AN AWARD CERTIFICATE FOR STOCK UNITS AND ANY SUPPLEMENT THERETO.

 

THE SECURITIES REPRESENTED BY THIS STOCK CERTIFICATE MAY BE SUBJECT TO
RESTRICTIONS ON TRANSFER BY VIRTUE OF THE SECURITIES ACT OF 1933.

 

COPIES OF THE PLAN, THE AWARD CERTIFICATE FOR STOCK UNITS AND ANY SUPPLEMENT
THERETO ARE AVAILABLE THROUGH THE EXECUTIVE COMPENSATION DEPARTMENT.

 

Morgan Stanley may advise the transfer agent to place a stop order against such
shares if it determines that such an order is necessary or advisable.

 

14. Compliance with laws and regulation.

 

Any sale, assignment, transfer, pledge, mortgage, encumbrance or other
disposition of shares issued upon conversion of your stock units (whether
directly or indirectly, whether or not for value, and whether or not voluntary)
must be made in compliance with any applicable constitution, rule, regulation,
or policy of any of the exchanges or associations or other institutions with
which the Firm or a Related Employer has membership or other privileges, and any
applicable law, or applicable rule or regulation of any governmental agency,
self-regulatory organization or state or federal regulatory body.

 

15. No entitlements.

 

(a) No right to continued Employment. This award is not an employment agreement,
and nothing in this Award Certificate, the International Supplement, if
applicable, or the EICP shall alter your status as an “at-will” employee of the
Firm or your employment status at a Related Employer. None of this Award
Certificate, the International Supplement, if applicable, or the EICP shall be
construed as guaranteeing your employment by the Firm or a Related Employer, or
as giving you any right to continue in the employ of the Firm or a Related
Employer, during any period (including without limitation the period between the
Date of the Award and any of the First Scheduled Vesting Date, the Second
Scheduled Vesting Date, the Scheduled Conversion Date or any portion of any of
these periods), nor shall they be construed as giving you any right to be
reemployed by the Firm or a Related Employer following any termination of
Employment.

 

(b) No right to future awards. This award, and all other awards of stock units,
stock options and other equity-based awards, are discretionary. This award does
not confer on you any right or entitlement to receive another award of stock
units, stock options or any other equity-based award at any time in the future
or in respect of any future period.

 

10



--------------------------------------------------------------------------------

(c) No effect on future employment compensation. Morgan Stanley has made this
award to you in its sole discretion. This award does not confer on you any right
or entitlement to receive compensation in any specific amount for any future
fiscal year, and does not diminish in any way the Firm’s discretion to determine
the amount, if any, of your compensation. In addition, this award is not part of
your base salary or wages and will not be taken into account in determining any
other employment-related rights you may have, such as rights to pension or
severance pay.

 

16. Consents under local law.

 

Your award is conditioned upon the making of all filings and the receipt of all
consents or authorizations required to comply with, or required to be obtained
under, applicable local law.

 

17. Award modification.

 

Morgan Stanley reserves the right to modify or amend unilaterally the terms and
conditions of your stock units, without first asking your consent, or to waive
any terms and conditions that operate in favor of Morgan Stanley. These
amendments may include (but are not limited to) changes that Morgan Stanley
considers necessary or advisable as a result of changes in, or the adoption of
any new law, regulation, ruling, judicial decision or accounting standard.
Morgan Stanley may not modify your stock units in a manner that would materially
impair your rights in your stock units without your consent; provided, however,
that Morgan Stanley may, without your consent, amend or modify your stock units
in any manner that Morgan Stanley considers necessary or advisable to comply
with any legal requirement or to ensure that your stock units are not subject to
United States federal, state or local income tax or any equivalent taxes in
territories outside the United States prior to payment. Morgan Stanley will
notify you of any amendment of your stock units that affects your rights. Any
amendment or waiver of a provision of this Award Certificate (other than any
amendment or waiver applicable to all recipients generally), which amendment or
waiver operates in your favor or confers a benefit on you, must be in writing
and signed by the Global Director of Human Resources or the Chief Administrative
Officer (or if such positions no longer exist, by the holder of an equivalent
position) to be effective.

 

18. Severability.

 

In the event Morgan Stanley determines that any provision of this Award
Certificate would cause you to be in constructive receipt for United States
federal or state income tax purposes of any portion of your award, then such
provision will be considered null and void and this Award Certificate will be
construed and enforced as if the provision had not been included in this Award
Certificate as of the date such provision was determined to cause you to be in
constructive receipt of any portion of your award.

 

19. Governing law.

 

This Award Certificate and the legal relations between you and Morgan Stanley
will be governed by and construed in accordance with the laws of the State of

 

11



--------------------------------------------------------------------------------

New York, without regard to any conflicts or choice of law, rule or principle
that might otherwise refer the interpretation of the award to the substantive
law of another jurisdiction.

 

20. Defined terms.

 

For purposes of this Award Certificate, the following terms shall have the
meanings set forth below:

 

(a) “Board” means the Board of Directors of Morgan Stanley.

 

(b) “Cause” means:

 

(1) any act or omission which constitutes a breach of your obligations to the
Firm or your failure or refusal to perform satisfactorily any duties reasonably
required of you, which breach (if susceptible to cure), failure or refusal is
not corrected (other than failure to correct by reason of your incapacity due to
physical or mental illness) within ten (10) business days after written
notification thereof to you by the Firm;

 

(2) your commission of any dishonest or fraudulent act, or any other act or
omission, which has caused or may reasonably be expected to cause injury to the
interest or business reputation of the Firm; or

 

(3) your violation of any securities, commodities or banking laws, any rules or
regulations issued pursuant to such laws, or rules or regulations of any
securities or commodities exchange or association of which the Firm is a member
or of any policy of the Firm relating to compliance with any of the foregoing.

 

(c) “Chairman” means the Chairman of the Board.

 

(d) A “Change in Control” shall be deemed to have occurred if any of the
following conditions shall have been satisfied:

 

(1) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as such term is modified in Sections
13(d) and 14(d) of the Exchange Act), other than (i) any employee plan
established by Morgan Stanley or any of its Subsidiaries (as defined in the
EICP), (ii) any group of employees holding shares subject to agreements relating
to the voting of such shares, (iii) Morgan Stanley or any of its affiliates (as
defined in Rule 12b-2 promulgated under the Exchange Act), (iv) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(v) a corporation owned, directly or indirectly, by stockholders of Morgan
Stanley in substantially the same proportions as their ownership of Morgan
Stanley, is or becomes the beneficial owner, directly or indirectly, of
securities of Morgan Stanley (not including in the securities beneficially owned
by such person any securities acquired directly from Morgan Stanley or its

 

12



--------------------------------------------------------------------------------

affiliates other than in connection with the acquisition by Morgan Stanley or
its affiliates of a business) representing 25% or more of either the then
outstanding shares of Morgan Stanley common stock or the combined voting power
of Morgan Stanley’s then outstanding voting securities;

 

(2) a change in the composition of the Board such that individuals who, as of
the Date of the Award, constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board; provided, however,
that any individual becoming a member of the Board subsequent to the Date of the
Award whose election, or nomination for election by Morgan Stanley’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;

 

(3) the consummation of a merger or consolidation of Morgan Stanley with any
other corporation or other entity, or the issuance of voting securities in
connection with a merger or consolidation of Morgan Stanley (or any direct or
indirect subsidiary of Morgan Stanley) pursuant to applicable stock exchange
requirements, other than (A) a merger or consolidation which results in the
voting securities of Morgan Stanley outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or any parent thereof), in
combination with the ownership of any trustee or other fiduciary holding
securities under an employee benefit plan of Morgan Stanley or any of its
Subsidiaries, at least 66-2/3% of the combined voting power of the voting
securities of Morgan Stanley or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of Morgan Stanley (or
similar transaction) in which no person (determined pursuant to clause
(1) above) is or becomes the beneficial owner, directly or indirectly, of
securities of Morgan Stanley (not including in the securities beneficially owned
by such person any securities acquired directly from Morgan Stanley or its
affiliates other than in connection with the acquisition by Morgan Stanley or
its affiliates of a business) representing 25% or more of either the then
outstanding shares of Morgan Stanley common stock or the combined voting power
of Morgan Stanley’s then outstanding voting securities; or

 

(4) the stockholders of Morgan Stanley approve a plan of complete liquidation of
Morgan Stanley or an agreement for the sale or disposition by Morgan Stanley of
all or substantially all of Morgan Stanley’s assets, other than a sale or
disposition by Morgan Stanley of all or substantially all of Morgan Stanley’s
assets to an entity, at least 66-2/3% of the combined voting power of the voting
securities of which are owned by persons in substantially the

 

13



--------------------------------------------------------------------------------

same proportions as their ownership of Morgan Stanley immediately prior to such
sale.

 

Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of Morgan Stanley
common stock immediately prior to such transaction or series of transactions
continue to have substantially the same proportionate ownership in an entity
which owns substantially all of the assets of Morgan Stanley immediately prior
to such transaction or series of transactions.

 

(e) A “Change in Ownership” shall be deemed to have occurred if the conditions
for a Change in Control have been satisfied, with the following modifications to
such conditions:

 

(1) the reference to “25% or more” in condition (1) of the definition of Change
in Control shall be changed to “more than 50%”;

 

(2) the first reference to “a majority” in condition (2) of the definition of
Change in Control shall be changed to “50%”;

 

(3) the references to “66-2/3%” and “25% or more” in condition (3) of the
definition of Change in Control shall be changed to “50%” and “more than 50%”,
respectively; and

 

(4) the reference to “66-2/3%” in condition (4) of the definition of Change in
Control shall be changed to “50%”.

 

(f) “Compensation Committee” means the Compensation, Management Development and
Succession Committee of the Board.

 

(g) “Competition” means that you (1) enter into a relationship as an employee,
officer, partner, member, director, independent contractor, consultant, advisor
or agent of, or in any similar relationship, with a Competitor where you will be
responsible for providing services which are similar or substantially related to
the services that you provided during any of the last three years of your
employment with the Firm, or (2) either alone, or in concert with others,
acquire beneficial ownership (within the meaning of Section 13(d) of the
Exchange Act) of 5% or more of any class of equity securities of a Competitor.

 

(h) “Competitor” means:

 

(1) the following entities [insert list3]:

 

--------------------------------------------------------------------------------

3 The list will include specified companies in the financial services industry
(United States and global). Additional specified companies may be included in
the definition of Competitor applicable to awards made to Participants in
specific business units. The companies identified as Competitors may be modified
from time to time pursuant to Section 20(g)(3).

 

14



--------------------------------------------------------------------------------

(2) “Competitor” also includes, for each entity listed in clause (1) above, that
entity’s parent entities, subsidiaries and other affiliates, and such entity’s
successor or surviving entities (whether as a result of merger, consolidation,
sale of business, reincorporation or any similar transaction).

 

(3) “Competitor” shall also include any other entity that the Compensation
Committee, in order to account for changes in the Firm’s business or in the
market for the services provided by its employees or in the market for the
services and products it provides to its customers and clients, determines from
time to time, in its sole discretion, to be a Competitor.

 

The Firm will notify active employees of any adjustment to the list of entities
that are considered Competitors. Notification may be made to active employees
electronically (by e-mail or otherwise) and may direct them to consult the copy
of the Competitor list that will be maintained on the Firm’s Executive
Compensation intranet site. Terminated employees must contact the Executive
Compensation department to learn of any adjustments to the Competitor list.

 

(i) “Date of the Award” means [insert grant date, which typically will coincide
approximately with the end of the fiscal year in respect of which the award is
made].

 

(j) “Disability” means any condition that would qualify for a benefit under any
group long-term disability plan maintained by the Firm and applicable to you.

 

(k) “EICP” means the 1995 Equity Incentive Compensation Plan, as amended.

 

(l) “Employed” and “Employment” refer to employment with the Firm and/or Related
Employment.

 

(m) The “Firm” means Morgan Stanley (including any successor thereto) together
with its subsidiaries and affiliates. For purposes of the cancellation
provisions (other than the Competition provision) set forth in this Award
Certificate and the defined terms used therein, references to the “Firm” shall
refer to the Firm or your Related Employer.

 

(n) “First Scheduled Vesting Date” means [second anniversary of January 2
following the Date of the Award].

 

(o) “Fiscal Year [        ]” means the fiscal year beginning on December 1,
[        ] and ending on November 30, [        ].

 

15



--------------------------------------------------------------------------------

(p) “Full Career Retirement” means the termination of your Employment by you or
by the Firm for any reason other than for Cause (or any other cancellation event
described in Section 7) and other than due to your death or Disability.4

 

(q) “Internal Revenue Code” means the United States Internal Revenue Code of
1986, as amended, and the regulations thereunder.

 

(r) “Proprietary Information” means any information that may have intrinsic
value to the Firm, the Firm’s clients or other parties with which the Firm has a
relationship, or that may provide the Firm with a competitive advantage,
including, without limitation, any trade secrets; inventions (whether or not
patentable); formulas; flow charts; computer programs; access codes or other
systems information; algorithms; technology and business processes; business,
product, or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; and public information that becomes proprietary as a
result of the Firm’s compilation of that information for use in its business,
provided that such Proprietary Information does not include any information
which is available for use by the general public or is generally available for
use within the relevant business or industry other than as a result of your
action. Proprietary Information may be in any medium or form, including, without
limitation, physical documents, computer files or disks, videotapes, audiotapes,
and oral communications.

 

(s) “Related Employment” means your employment with an employer other than the
Firm (such employer, herein referred to as a “Related Employer”), provided:
(i) you undertake such employment at the written request or with the written
consent of Morgan Stanley’s Global Director of Human Resources; (ii) immediately
prior to undertaking such employment you were an employee of the Firm or were
engaged in Related Employment (as defined herein); and (iii) such employment is
recognized by the Compensation Committee in its discretion as Related
Employment; and, provided further that the Firm may (1) determine at any time in
its sole discretion that employment that was recognized by the Compensation
Committee as Related Employment no longer qualifies as Related Employment, and
(2) condition the designation and benefits of Related Employment on such terms
and conditions as the Firm may determine in its sole discretion. The designation
of employment as Related Employment does not give rise to an employment
relationship between you and the Firm, or otherwise modify your and the Firm’s
respective rights and obligations.

 

(t) “Scheduled Conversion Date” means the fifth business day of the fourth
fiscal quarter of [fifth year following the Date of the Award] or as soon
thereafter as administratively practicable.

 

(u) “Scheduled Vesting Date” means the First Scheduled Vesting Date and/or the
Second Scheduled Vesting Date, as the context requires.

 

--------------------------------------------------------------------------------

4 Some awards may include age and/or service conditions in order for a
termination of Employment to qualify as Full Career Retirement.

 

16



--------------------------------------------------------------------------------

(v) “Second Scheduled Vesting Date” means [third anniversary of January 2
following the Date of the Award].

 

(w) You will be deemed to have made “Unauthorized Comments” about the Firm if,
while Employed or following the termination of your Employment you make,
directly or indirectly, any negative, derogatory, or disparaging comment,
whether written, oral or in electronic format, to any reporter, author, producer
or similar person or entity or to any general public media in any form
(including, without limitation, books, articles or writings of any other kind,
as well as film, videotape, audio tape, computer/Internet format or any other
medium) that concerns directly or indirectly the Firm, its business or
operations, or any of its current or former agents, employees, officers,
directors, customers or clients.

 

(x) A “Wrongful Solicitation” occurs upon either of the following events:

 

(1) while Employed or within 180 days following termination of your Employment,
you directly or indirectly hire or attempt to hire any person who is, or during
the 90 days preceding termination of your Employment was, employed by the Firm;
or

 

(2) while Employed or within 90 days following termination of your Employment,
you solicit any business of any person or entity who is or was a customer or
client of the Firm, or works for, or on behalf of, any such customer or client,
provided, however, that you had worked on a project or assignment for such
customer or client during the 90 days preceding the termination of your
Employment.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Morgan Stanley has duly executed and delivered this Award
Certificate as of the [    ] day of [month] [year].

 

MORGAN STANLEY

/s/

[Name]

[Title]

 

18



--------------------------------------------------------------------------------

APPENDIX A

 

Designation of Beneficiary(ies) Under

the Equity Incentive Compensation Plan (EICP)

 

This Designation of Beneficiary shall remain in effect with respect to all
awards issued to me under the EICP, including any awards that may be issued to
me after the date hereof, unless and until I modify or revoke it by submitting a
later dated beneficiary designation. This Designation of Beneficiary supersedes
all my prior beneficiary designations with respect to all my EICP awards.

 

I hereby designate the following beneficiary(ies) to receive any survivor
benefits with respect to all my awards under the Equity Incentive Compensation
Plan:

 

Beneficiary(ies) Name

--------------------------------------------------------------------------------

   Relationship


--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

(1)                            

   _______________________    _______________________

(2)                            

   _______________________    _______________________

(3)                            

   _______________________    _______________________

(4)                            

   _______________________    _______________________

 

Address(es) of Beneficiary(ies):

(1)

(2)

(3)

(4)

 

_________________________________________________________________

Name: (please print)                                         
                    Date

 

   Signature

 

Please sign and return this form to the Executive Compensation Department,
[insert address].

 

19